Case 2:17-cv-11910-MAG-DRG ECF No. 457-30 filed 10/23/18   PageID.11692   Page 1 of
                                      3




        EXHIBIT 1-28
                Redactions Made by Respondents
                           HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                     Case 2:17-cv-11910-MAG-DRG ECF No. 457-30 filed 10/23/18
                                                                                           3
                                                                                                                PageID.11693   Page 2 of




    Message
    From:           Schultz, John A [/O=IRMMAIL/OU=MBX SERVERS - NYC/CN=RECIPIENTS/CN=JASCHULT]
    Sent:           7/26/2017 7:01:50 PM
    To:             Pineiro, Marlen [/0=IRMMAIL/OU=MBX Servers - MIA/cn=Recipients/cn=mpineiro]
    Subject:        FVV: Iraq


    Odd adam said there wasn't a discussion but here is the read out from Josh

    John A Schultz Jr.
    Deputy Assistant Director
    Removal Management Division- East
    Enforcement and Removal Operations
    Immigration and Customs Enforcement
    500 12th Street SW
    Washington, DC 20536
    (202) 732-5893 (office)
    (202) 497-1344 (mobile)
    John.a.schultz@ice.dhsogov


    From: Coster, Joshua
    Sent: Wednesday, July 26, 2017 2:57 PM
    To: Schultz, John A
    Subject: RE: Iraq

    Sir,
    There was no defined way forward as to Iraq and the current TD issuance problems we're facing. The discussion
    yesterday was during an OPLA update and specific to the HOMOMO v. Adducci case and the TRO filed in District Court.

i                                                                                 AWP                                                      ii
      AWP         ;He mentioned the meeting with Ambassador Billie an and the fact that State countered the argument that
    IFiclitlia-Td-ea'ns would necessarily face persecution upon return to Iraq.

    That said, I wanted to get a copy of the report for the Acting DD and ADrs staff for better awareness on the topic.

    Thanks again for your assistance!

    Josh



    Joshua Coster
    Deputy Chief of Staff
    ICE-Deputy Director
    U.S. Immigration and Customs Enforcement
    Office: (202) 732-3889
    Cell: (202) 407-5139


    From: Schultz, John A
    Sent: Wednesday, July 26, 2017 1:53 PM
    To: Coster, Joshua
    Subject: Iraq

    Waiting on state to send me their report did anything come from the meeting or conversation regarding a way forward?

    John A Schultz Jr.




                                                                    ICE - 0296142
                     HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                      Case 2:17-cv-11910-MAG-DRG ECF No. 457-30 filed 10/23/18
                                                                            3
                                                                                                 PageID.11694   Page 3 of




Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 4974344 (mobile)
John.a.schultz@ice.dhs.gov




                                                     ICE - 0296143
